UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-2184


BURL ANDERSON HOWELL,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-cv-00898-F)


Submitted:   January 5, 2017                 Decided:   January 9, 2017


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Burl Anderson Howell, Appellant Pro Se.       John Stuart Bruce,
Acting United States Attorney, Kimberly Ann Moore, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Burl Anderson Howell appeals the district court’s September

28, 2016 order denying his post-judgment motion as moot.                He

also seeks to appeal the district court’s November 24, 2015 and

February 29, 2016 orders dismissing his civil action for lack of

subject matter jurisdiction and denying reconsideration.

     Howell previously appealed, and we previously affirmed, the

district court’s November 24, 2015 and February 29, 2016 orders.

See Howell v. United States, No. 16-1220, 2016 WL 4363146 (4th

Cir. Aug. 16, 2016).     To the extent that Howell again seeks to

appeal these or any earlier orders of the district court, we

dismiss the appeal as untimely.        As for the district court’s

September 28, 2016 order denying his post-judgment motion as

moot, we have reviewed the record and find no reversible error.

Accordingly, we deny Howell’s pending motion and affirm for the

reasons stated by the district court.             See Howell v. United

States, No. 5:14-cv-00898-F (E.D.N.C. Sept. 28, 2016).

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the    materials   before

this court and argument would not aid the decisional process.



                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                   2